902 F.2d 34
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.In re PIONEER INVESTMENT SERVICES COMPANY, Debtor.BRUNSWICK ASSOCIATES LIMITED PARTNERSHIP;  ClintonAssociates Limited Partnership;  Fort Oglethorpe AssociatesLimited Partnership;  West Knoxville Associates LimitedPartnership, Plaintiffs-Appellees Cross-Appellantsv.PIONEER INVESTMENT SERVICES COMPANY, Defendant-AppellantCross-Appellees.
Nos. 90-5350, 90-5414.
United States Court of Appeals, Sixth Circuit.
May 9, 1990.

1
Before BOYCE F. MARTIN, Jr. and BOGGS, Circuit Judges, and BARBARA K. HACKETT, District Judge*.

ORDER

2
The debtor appeals (90-5350) and four creditors cross-appeal (90-5414) from a district court order which affirms in part, reverses in part, and remands for further proceedings a bankruptcy court order which denied the creditors' motion to extend the time for filing claims.  The creditors now move for dismissal of this appeal on grounds that 1) the debtor did not provide the information required by Fed.R.App.P. 6(b), and 2) the order from which the debtor seeks to appeal is not final.  The debtor has responded in opposition.  The creditors have replied to the response.


3
Appellate jurisdiction in bankruptcy matters is conferred upon this Court by 28 U.S.C. Sec. 158(d).   In re Cottrell, 876 F.2d 540 (6th Cir.1989).  Although some district court orders remanding to bankruptcy court are immediately appealable, if the district court remands the case for a factual determination on an issue central to the case the order is not appealable.   In re Gardner, 810 F.2d 87, 91 (6th Cir.1987);  see also United States v. Arnold, 878 F.2d 925, 926, n. 2 (6th Cir.1989).  Upon careful review and consideration, we conclude the district court's order in this case is not final and appealable.  Accordingly, this Court has no jurisdiction in this appeal and cross-appeal.


4
It is therefore ORDERED that the motion to dismiss the appeal is granted, and the cross-appeal is dismissed sua sponte.    Rule 9(b)(1), Local Rules of the Sixth Circuit.



*
 The Honorable Barbara K. Hackett, U.S. District Judge for the Eastern District of Michigan, sitting by designation